MEMORANDUM
BAILEY, J.
The plaintiff obtained a divorce from her husband in 1918. Process was served upon him, and although the plaintiff knew that he was insane, did not bring that fact to the attention of the Court. After his death upon learning that there was a balance of pension money to his credit, she procured a decree in an ex parte proceeding setting aside the divorce decree upon the ground of her husband’s insanity. In my opinion the latter decree having been had without notice to any one was void. The former decree may have been voidable upon the application of the husband, but was obtained by the wife with full knowledge of the facts and I think that she is bound by it. She acted *146upon it during her husband’s lifetime, and it is too late for her, a self-confessed adulteress, to now set up a claim as the widow of the decedent.
The hill will be dismissed with costs.